Citation Nr: 1125920	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. M.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to April 1946, including service in both the European and Pacific Theaters of Operations during World War II (WWII).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefit sought on appeal.

In May 2011, the Veteran and his witness, M. M., testified at a hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD that was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD as a result of incidents that occurred during his military service in WWII.  Specifically, the Veteran contends that his PTSD is related to several traumatic events that he experienced and witnessed during his military service, including Japanese soldiers firing at his unit while docked on an island, airplanes being shot down, airplanes firing tracer bullets, headless bodies floating in the water, and a head being boiled in a pot of water.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) that the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.

With respect to the first required element to establish service connection for PTSD, evidence of a PTSD diagnosis, the record contains somewhat conflicting evidence regarding the Veteran's diagnosis.  The Veteran was afforded a VA PTSD examination in June 2010.  The examiner noted the Veteran's contentions that he endured bullet and bombing raids from Japanese soldiers, and that he witnessed decapitated bodies washing ashore during his service in the Pacific Theater.  The examiner, however, terminated the PTSD examination before he could provide an opinion as to the Veteran's PTSD diagnosis, because it became immediately apparent during the interview that the Veteran had severe problems with his memory.  The examiner diagnosed the Veteran with dementia and explained that he could not complete the PTSD examination because of the Veteran's dementia.

The Board notes that the Veteran has received regular VA treatment for his PTSD symptoms.  He has consistently attended a PTSD focused support group for WWII and Korean War Veterans.  Additionally, the record contains multiple reports from the mental health outpatient clinic at the Brockton VA medical center.  In the most recent report of record, dated in December 2009, a VA physician noted that the Veteran had intrusive memories and flashbacks, that he startled easily, and that he avoided loud noises, but that he did not meet the criteria for a PTSD diagnosis at that time.  The Veteran was seen for an initial evaluation at the VA mental health outpatient clinic in January 2008.  Similarly, at that time the VA physician noted the Veteran had some PTSD symptoms, but that he did not meet the full criteria for a PTSD diagnosis.  

Later, in September 2008, the Veteran was seen again at the mental health outpatient clinic.  During that visit, the VA physician noted the Veteran's extensive PTSD symptoms, including his blunted effect, his depressed mood, and his intrusive memories, which had recently become exacerbated due to the failing health of his wife, and he diagnosed the Veteran with chronic PTSD.  Consistent with this diagnosis, in October 2008, the VA social worker conducting the Veteran's PTSD support group sessions observed that the Veteran had been experiencing an increase in his PTSD symptomatology.

Based on the foregoing, the Board finds that the evidence regarding whether the Veteran has a current PTSD diagnosis is in equipoise, in which case the Veteran prevails.  Therefore, the first element required to establish service connection has been met.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the second element required to establish service-connection for PTSD, a link between current PTSD symptoms and an in-service stressor, the Veteran's service records are devoid of any reference to treatment for a psychiatric disorder or to the traumatic events that the Veteran contends he endured during his military service.  However, as noted previously, the record contains extensive evidence that the Veteran has received regular treatment to cope with his PTSD symptoms.  During this treatment, the Veteran has consistently reported having intrusive thoughts, flashbacks and nightmares associated with the traumatic events that he witnesses and experienced during his active service.  

The physician who provided the June 2008 diagnosis noted that the Veteran saw combat on the island of Tulagi and that his intrusive memories were associated with that combat.  Additionally, in his January 2008 initial mental health evaluation, the VA physician noted that the Veteran had been having baseline PTSD symptoms for over 60 years.  Finally, a VA physician provided a letter in June 2008 detailing the Veteran's contentions that he witnessed combat with the Japanese and that he witnessed decapitated bodies washing ashore.  The physician explained that the Veteran's military experience continued to cause him distress, and that his intrusive memories and images were particularly bothersome.  He explained that the Veteran experiences flashbacks, and that he is easily startled and hypervigilant.  Accordingly, based on the foregoing evidence, the Board finds that sufficient medical evidence has established a link between the Veteran's PTSD symptoms and his claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the final element required to establish service-connection for PTSD, credible supporting evidence that the claimed in-service stressor occurred, the Board notes that the Veteran's PTSD claim is based on instances where the Veteran was caught in the middle of areas involved in combat and upon a fear of hostile military activity.  Even though the evidence does not indicate that the Veteran was in fact involved in combat, and the Veteran himself had stated that he was not directly involved in combat, the Veteran's contention, that he was in areas that were undergoing enemy fire and that he passed through areas that had undergone combat, is consistent with the places, types, and circumstances of his military service.  

The Veteran testified in his May 2011 hearing that, during his service in the Navy, he went on land on the island of Tulagi and that, even though he was a cook, when he had nothing to do, he had to be on topside helping the other sailors and that he helped to load machine guns.  He testified that Japanese soldiers were firing at his unit from the next island over.  He additionally testified that he saw four bodies and partial bodies floating in the water.  Moreover, in his July 2008 statement, the Veteran contended that he witnessed airplanes being shot down and airplanes firing tracer bullets and that he saw the face of a decapitated man whose head was being boiled in water in order to remove the flesh.

The Board finds that, while the Veteran's military occupational specialty was a ship's cook, his contention that he was asked to perform other duties, such as loading machine guns, is credible.  Further, the Veteran has consistently presented competent and credible testimony that he experienced and witnessed traumatic events during his military service, including undergoing enemy fire and seeing decapitated bodies in the water.  Additionally, VA physicians have detailed the Veteran's PTSD symptoms as being associated with his claimed military stressors, further validating the fact that the Veteran has provided credible evidence that these stressors did exist.  Accordingly, the Board finds that the final element establishing service-connection for PTSD has been met.  See 38 C.F.R. § 3.304(f)(2)-(3) (2010).

In sum, the Board finds that the Veteran meets all three elements required to establish service connection for PTSD.  The Veteran has a current PTSD diagnosis that is at least in equipoise with findings that he does not fully meet the PTSD criteria.  Medical evidence from VA physicians establishes that his PTSD symptoms are the result of the traumatic events that he witnessed and experienced during his service, establishing the link between his in-service stressors and his PTSD symptoms.  Finally, the places, types, and circumstances of his military service in WWII clearly support the finding of the occurrence of in-service stressors.  See 38 C.F.R. § 3.304(f) (2010); Shedden, supra.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for PTSD is granted.

As a result of its decision to grant entitlement to service connection for PTSD, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


